Stephens, J.
An act approved August 15, 1927 (Ga. L. 1927, pp. 452, 454), which amends the several laws relating to the city court of Savannah, provides that “the declaration in attachment shall be filed on the first day of the term.” When the first day of the term to which an attachment was returnable was the 7th day of September,' 1931, a declaration in attachment filed September 14, 1931, was filed too láte. *750The court therefore, properly, on motion of the defendant, dismissed the attachment, upon the ground that the declaration in attachment had not been filed on the first day of the term as required by law. Medders v. Lewis, 158 Ga. 417 (123 S. E. 605) ; Callaway v. Maxwell, 123 Ga. 208 (51 S. E. 320) ; Russell v. Faulkner, 89 Ga. 818 (15 S. E. 756) ; Banks v. Hunt, 70 Ga. 741; Willard v. Stone, 22 Ga. App. 335 (95 S. E. 994) ; Wright v. Brown, 7 Ga. App. 389 (66 S. E. 1034). This is true notwithstanding the proceedings had before the term to which the attachment was returnable were converted into a common law suit in personam by the defendant’s having replevied the property as required by law. Judgment affirmed.
Decided September 22, 1932.
Cobb & Bright, for plaintiff.
Lewis A. Mills, Edward B. Lovell, for defendant.
Jenkins, P. J., and Sutton, J., eoneur.